DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on July 29, 2021.  Claims 1-6 are pending and examined below.
Specification- Abstract
The abstract of the disclosure is objected to because it uses the paragraph nomenclature “[0038]” that is not needed. Appropriate correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2009/0013441 A1 to DUFFY (herein after "Duffy").
As to Claim 1, Duffy discloses a removable finger pad apparatus (100 Fingertip cover) comprising: a base layer having a top surface and a bottom surface and a size approximating a human fingertip pad (See Figures 1A-1B, and Paragraph 0030, "Referring to the drawings, wherein like numerals indicate like elements throughout, FIGS. 1A and 1B illustrate a top view and a bottom view of a fingertip cover 100"); and a layer of adhesive attached to the bottom surface (See Figures 1B, and Paragraph 0032, "Adhesive means 104 is used to attach fingertip cover 100 to the surface of finger 200. The adhesive means 104 may be applied to the bottom surface of fingertip cover 100 or may be inherent in the material of the fingertip cover 100").
As to Claim 4, Duffy discloses the removable finger pad apparatus of claim 1, further comprising an antimicrobial coating on the top surface (See Paragraph 0017, Duffy teaches a multiple layer fingertip cover, in which the topmost layer of the fingertip cover comprises an antimicrobial coating that is impervious to germs and viruses.  Duffy then expands on the multiple layer fingertip structure in that the topmost layer has antimicrobial properties, whereas the lower layers have adhesive properties.  Specifically, regarding the multiple layer structure composition, the top layer is the coating and the base layer is directed to the finger pad.  Duffy further teaches a lubrication coating the top layer that comprises an antimicrobial coating.  See Paragraphs 0034-0035).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2013/0025016 A1 to KOFFI et al. (herein after "Koffi").
As to Claim 1, Koffi discloses a removable finger pad (12) apparatus comprising: a base layer having a top surface and a bottom surface (See Paragraphs 0016 & 0021 of Koffi teaching, a removable finger pad (cover 12) having a top and bottom surface” A top side of the cover may cover a user's finger nail and, ... A bottom or "working" side of the cover may be situated on the other side of the fingertip for use by the user on touch surfaces”) and a size approximating a human fingertip pad and a layer of adhesive attached to the bottom surface (See Figure 1, and  Paragraph 0021 of Koffi, teaching a removable fingertip pad (cover12) that is the size of a human fingertip pad that uses adhesive to keep the fingertip pad (cover 12) in place)

    PNG
    media_image1.png
    874
    1004
    media_image1.png
    Greyscale

As to Claim 2, Koffi discloses the removable finger pad apparatus of claim 1,  
Koffi teaches fingertip covers and discloses wherein the base layer comprises a material capable of enabling electrical contact between a capacitive touch screen and a human finger when interposed between the touch screen and finger  (See Paragraphs 0004, 0032-0034, 0043 and 0048, Specifically Paragraph 0034 teaching, "Some embodiments of the fingertip cover 10 may conveniently be used with an electronic capacitive touchscreen. As the human body is an electrical conductor, touching the surface of such a screen results in a distortion of the screen's electrostatic field, measurable as a change in capacitance. An electric charge is allowed to pass from fingertip to screen. Conventional devices that may cover a fingertip hinder or prevent the transmission of such a charge. Capacitive touch-screens requiring transmission of an electric charge are therefore rendered substantially inoperable, or at least difficult to operate with conventional devices").  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2009/0013441 A1 to DUFFY (herein after "Duffy") as applied to claim 1 above, in view of United States Patent Application Publication No. US 2013/0025016 A1 to KOFFI et al. (herein after "Koffi").
As to Claim 2, Duffy discloses the removable finger pad apparatus of claim 1,  but is silent wherein the base layer comprises a material capable of enabling electrical contact between a capacitive touch screen and a human finger when interposed between the touch screen and finger.  
Koffi teaches fingertip covers and discloses wherein the base layer comprises a material capable of enabling electrical contact between a capacitive touch screen and a human finger when interposed between the touch screen and finger  (See Paragraph 0034 of Koffi, teaching the fingertip cover that can be made of a non-conductive material but can then have a conductive mesh, thread or foil embedded in or on the material of the substrate.  Therefore, the teaching that by adding the conductive material to a non-conductive substrate facilitates making the combination of a conductive fingertip cover to interact with a touch screen and/or other electronic devices in a hygienic manner).
Duffy and Koffi are analogous art because they both teach hygienic fingertip covers that are adhesively attached to a user’s fingers and provide a barrier so that the finger does not have to come in contact with a digital screen or other electronic device while being used by the apparatus wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fingertip cover of Duffy, 
with a conductive material being added to a non-conductive material as a substrate to the non-conductive material, wherein the fingertip cover material being capable of enabling electrical contact between a capacitive touch screen and a human finger when interposed between the touch screen and finger, as taught by Koffi, in order to provide a hygienic and conductive way to transmit an electric charge between the user’s fingertip and electronic surfaces, thus preventing the transmission of germs when touching surfaces.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2009/0013441 A1 to DUFFY (herein after "Duffy") in view of United States Patent Application Publication No. US 2013/0025016 A1 to KOFFI et al. (herein after "Koffi") as to claim 2 above, and further in view of United States Patent No. US 10,441,009 B1 to IVANY (herein after "Ivany").
As to Claim 3, Duffy/ Koffi disclose the removable finger pad apparatus of claim 2, but do not explicitly disclose wherein the material comprises polyethylene terephthalate.
Ivany teaches Fingertip protectors and discloses wherein the material comprises polyethylene terephthalate (See Col. 2, and Lines 1-10 of Ivany, "In practice, the flexible cover is beneficially comprised of a heat resistant elastomer such as silicone rubber, polyurethane, polypropylene, polyesters, polyethylene terephthalate, polyethylene, polyvinyl chloride (PVC)").
Ivany is analogous art to the claimed invention in that it provides a polyethylene terephthalate material for the fingertip cover user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the fingertip cover of Duffy/Koffi, wherein the material comprises polyethylene terephthalate, as taught by Ivany, as this would be the simple substitution of one fingertip cover material for another with the reasonable expectation that one fingertip cover would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claims 5 - 6 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2009/0013441 A1 to DUFFY (herein after "Duffy") as applied to claim 4 above, in view of Japanese Patent No. JP 3183179 to ATARASHI, based on the English Language Translation Provided by EPO and Google (herein after "Atarashi").
As to Claim 5, Duffy discloses the removable finger pad apparatus of claim 4, but is silent wherein the antimicrobial coating comprises silver ions in an active silver zeolite carrier.  
Atarashi teaches display protectors and discloses wherein the antimicrobial coating comprises silver ions in an active silver zeolite carrier (See Paragraph 0059 of Atarashi, teaching and suggesting an antimicrobial (antibacterial agent) coating comprising a silver ions in an active silver zeolite carrier).

Atarashi is analogous art to the claimed invention in that it provides an antibacterial agent supported by zeolite and the like for the fingertip cover wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the antimicrobial coating material for fingertip cover of Duffy, wherein the antimicrobial coating comprises silver ions in an active silver zeolite carrier, as taught by Atarashi, as this would be the simple substitution of one antimicrobial coating material for another with the reasonable expectation that one antimicrobial coating material would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 6, Duffy discloses the removable finger pad apparatus of claim 4, but does not explicitly disclose wherein the antimicrobial coating comprises photocatalytic metal oxide nanoparticles.
Atarashi teaches display protectors and discloses wherein the antimicrobial coating comprises photocatalytic metal oxide nanoparticles (See Paragraph 0059 of Atarashi, teaching and suggesting an antimicrobial coating comprises photocatalytic metal oxide nanoparticles).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the antimicrobial coating material for fingertip cover of Duffy, wherein the antimicrobial coating comprises silver ions in an active silver zeolite carrier, as taught by Atarashi, as this would be the simple substitution of one antimicrobial coating material for another with the reasonable expectation that one antimicrobial coating material would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732